Title: General Orders, 20 August 1780
From: Washington, George
To: 


					
						Head Quarters Orangetown Sunday August 20. 1780
						
							Parole New London. 
							 Countersigns I; A.Watchword Be cautious
						
					
					[Officers] For the day Tomorrow[:] Brigadier General Nixon[,] Lieutenant Colonels De Hart[,] Basset[,] Brigade Major Woodbridge For Guard[:] Major Wallbridge
					To lessen the duty of the Grand Parade the particular Inspection of the men’s arms by the Brigade Major of the day is dispensed with for the present; This is not meant to prevent a critical inspection on the Brigade and regimental Parades.
					At the General Court martial whereof Colonel Butler was President the 25th ulto Jesse Hensley and Michael Bourk of the 4th regiment of Light dragoons were tried for “Robbing the house of the widow Sarah Sanford of sundry valuable articles” and found Guilty of a breach of Article 21st section 13th of the Articles of War and sentenced each of them to receive one Hundred Lashes on his bare back.
					At the same court July 26th John Quaile of the same regiment was tried for “Desertion and taking with him a dragoon horse and accoutrements also a remarkable fine horse belonging to Captain John Heard of the said regiment” found guilty of Desertion and taking with him Captain Heard’s Horse being a breach of Article 1st Section 6th and Article 5th section 18th of the Articles of war: acquitted of the charge of taking with him a dragoon horse and Accoutrements.
					He is sentenced to be picketted fifteen minutes and to receive one hundred Lashes on his bare back.
					The Commander in Chief confirms the sentences—and orders them to be carried into execution tomorrow morning at the head of the regiment to which they belong.
					
						After Orders.
						Brigade returns (regimentally digested) to be made tomorrow at orderly time of the number of regulations for the order and Discipline of the Troops, wanting to complete each officer with one.
					
				